DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the specification, drawings, and claims in the response filed on 6/27/2022 have overcome the following:
All drawing objections;
All specification objections;
All claim objections; 
All 35 U.S.C. 112(b) rejections;
All 35 U.S.C. 102(a)(1) rejections; and
All 35 U.S.C. 103 rejections. 
No outstanding objections to the specification, drawings, and claims remain. However, a new combination of references is being used in the current prior art rejections below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Branch et al. (US Publication No. 2009/0137369 hereinafter referred to as Branch) in view of Berner et al. (U.S. Patent No. 4,566,440 hereinafter referred to as Berner).
Regarding claim 1, Branch discloses a device for manipulating a foot of a user (Figure 1 – apparatus 10), thereby providing extension or flexion assistance to an ankle of the user (Paragraph 8, lines 1-4 “The orthotic device according to the present invention (a.k.a. “inventive device”) allows the user to achieve full normal flexion of the knee or ankle while maintain absolute control of the process.” Full flexion includes dorsiflexion and plantar flexion.), the device comprising a footplate (Figure 1 – foot support carriage assembly 30) positioned at a pre-determined distance from the user and adapted to pivot about an axis defined by the ankle as the foot extends or flexes about the ankle (Paragraph 110, lines 1-5 “The foot support pad 33 is pivotably attached relative to the upper end of the substantially vertical pedestal 32, such that as a user flexes his/her ankle, the foot support pad may be pivoted about an axis which is relatively transverse to the longitudinal axis of the spine 21.” The foot support pad 33 is part of the footplate/foot support carriage assembly 30.); a force application system (Figure 1 – linear force output assembly 40) comprising a force applicator (Figure 1 – piston rod 42) connected to the footplate 30, and a force application mechanism (Figure 4 – manual pump member 60), wherein the force application mechanism 60 is configured to apply a force to the force applicator 42, thereby providing the extension or flexion assistance to the foot about the ankle (Paragraph 136; The force applicator 42 is driven by and part of the force application system 40, which in turn is driven by a manual pump member 60).

    PNG
    media_image1.png
    526
    696
    media_image1.png
    Greyscale

Branch Figure 1

    PNG
    media_image2.png
    551
    619
    media_image2.png
    Greyscale

Branch Figure 4
However, Branch does not disclose that the footplate is configured to move around an axis of rotation substantially corresponding to an axis of rotation of the ankle. 
Kaiser teaches an analogous device for manipulating a foot of a user (abstract, FIGS. 9A-10B) having a footplate 26 that is configured to move around an axis of rotation substantially corresponding to an axis of rotation of the ankle (foot and heel support 202 of foot support 26 is pivotally connected to arms 210A and 210B to permit pivotal movement of support 202 about horizontal pivot axis I, which passes approximately through the joint of ankle 12C - Col 8:1-6, FIGS. 1-2 and 9A-10B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Branch’s invention with the footplate’s axis of rotation corresponding to an axis of rotation of the ankle as taught by Kaiser in order to avoid unnecessary and unwanted strain on the ankle joint that could occur when the pivot axis is not aligned with the ankle joint.

	Regarding claim 2, Branch discloses a device for manipulating a foot of a user (Figure 1 – apparatus 10), thereby providing extension or flexion assistance to an ankle of the user (Paragraph 8, lines 1-4 “The orthotic device according to the present invention (a.k.a. “inventive device”) allows the user to achieve full normal flexion of the knee or ankle while maintain absolute control of the process.” Full flexion includes dorsiflexion and plantar flexion.), the device comprising: a foot engagement assembly (Figure 1 – foot support carriage assembly 30) comprising a first frame (Figure 1 – sliding mount 31) positioned at a pre-determined distance from the user; a footplate (Figure 1 – foot support pad 33) connected to the first frame 31 and configured to pivot about an axis defined by the ankle as the foot extends or flexes about the ankle (Paragraph 110, lines 1-5 “The foot support pad 33 is pivotably attached relative to the upper end of the substantially vertical pedestal 32, such that as a user flexes his/her ankle, the foot support pad may be pivoted about an axis which is relatively transverse to the longitudinal axis of the spine 21.” The footplate 33 is attached to the vertical pedestal 32, which is in turn attached to the frame 31.); a force application system (Annotated Figure 2) comprising a force applicator (Figure 1 – piston rod 42) connected to the foot engagement assembly 30, and a force application mechanism (Figure 2 – linear force output assembly 40), wherein the force application mechanism 40 is configured to apply a force to the force applicator 42, thereby providing the extension or flexion assistance to the foot about the ankle (Paragraph 117, lines 1-10; The force application mechanism 40 acts on the foot engagement assembly 30. As is seen in Figure 2, the force application mechanism/linear force output assembly 40 is connected to the force applicator 42.).

    PNG
    media_image3.png
    516
    785
    media_image3.png
    Greyscale

Branch Figure 2
However, Branch does not disclose that the footplate is configured to move around an axis of rotation substantially corresponding to an axis of rotation of the ankle. 
Kaiser teaches an analogous device for manipulating a foot of a user (abstract, FIGS. 9A-10B) having a footplate 26 that is configured to move around an axis of rotation substantially corresponding to an axis of rotation of the ankle (foot and heel support 202 of foot support 26 is pivotally connected to arms 210A and 210B to permit pivotal movement of support 202 about horizontal pivot axis I, which passes approximately through the joint of ankle 12C - Col 8:1-6, FIGS. 1-2 and 9A-10B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Branch’s invention with the footplate’s axis of rotation corresponding to an axis of rotation of the ankle as taught by Kaiser in order to avoid unnecessary and unwanted strain on the ankle joint that could occur when the pivot axis is not aligned with the ankle joint.

	Regarding claim 3, modified Branch teaches the device according to claim 2, and Branch further discloses the force application mechanism 40 is a hydraulic cylinder (Paragraph 116, lines 2-3 “In practice, the linear force output assembly 40 is a hydraulic cylinder.”)

	Regarding claim 4, modified Branch teaches the device according to claim 2, and Branch further  discloses the force application mechanism 40 is a mechanical driven system (Paragraph 117, lines 10-12 “As will be discussed in later detail, the linear force output assembly 40 is configured to be moved upon the movement of a manual pump member 60 by the user.” The manual pump member 60 is mechanical member driven by the user that in turn mechanically drives the force application mechanism 40).
	
	Regarding claim 5, modified Branch teaches the device according to claim 2, and Branch further discloses a power unit (Figure 4 – fluid pump and diversion assembly 50) is configured to provide power to the force application mechanism 40 (Paragraph 136; Manual pump member 60 is used to drive the force application mechanism/ 40 through a hydraulic pump. Paragraph 126; the manual pump member 60 is attached to the power unit/fluid pump and diversion assembly 50. The power unit/fluid pump and diversion assembly 50 is the hydraulic pump cited in Paragraph 136).

	Regarding claim 6, modified Branch teaches the device according to claim 5, and Branch further discloses the power unit 50 is a hydraulic cylinder (Paragraph 120; The power unit 50 includes a main piston. As the power unit 50 is a hydraulic pump, the main piston included is a hydraulic piston).

	Regarding claim 7, modified Branch teaches the device according to claim 5, and Branch further discloses the power unit 50 includes a lever (Figure 4 – manual pump member 60) adapted to move about a fulcrum (Paragraph 126; the lever 60 is pivoted by a point.); a hand grip (Annotated Figure 4) positioned on an end of the lever 60 opposite the fulcrum; whereby when the hand grip is moved by the user, the lever 60 rotates about the fulcrum to generate power (Paragraph 136; Manual pump member 60 is used to generate hydraulic power).

    PNG
    media_image4.png
    554
    593
    media_image4.png
    Greyscale

Branch Figure 4

	Regarding claim 8, modified Branch teaches the device according to claim 2, and Branch further discloses the force application mechanism 40 is powered by a hand pump (Figure 4 – manual pump member 60) adapted for use by an arm of the user (Paragraph 136; The hand pump 60 drives the force application mechanism 40. It is seen in Figure 4 that the hand pump 60 is operated by an arm of the user).

	Regarding claim 9, modified Branch teaches the device according to claim 2, and Branch further discloses the footplate 33 is adapted to adjust to a pre-determined distance from the user (Paragraph 107, lines 1-2 “The foot support carriage assembly 30 is configured to slide along a track defined by and relative to the frame 20.”).

	Regarding claim 12, modified Branch teaches the device according to claim 2, and Branch further discloses a switch (Figure 5 – switch 100) connected to the force application system and adapted to alternate the force application system between providing flexion and extension assistance (Paragraph 122; The switch controls the direction of travel of the force application system).

	Regarding claim 13, modified Branch teaches the device according to claim 2, and Branch further discloses the footplate 33 is connected to a second frame (Figures 2 and 3 – spine 21) extending from an underside of a chair (Figure 3 – chair 5).

    PNG
    media_image5.png
    535
    667
    media_image5.png
    Greyscale

Branch Figure 3

	Regarding claim 15, modified Branch teaches the device according to claim 13, and Branch further discloses the force application system 40, 42 is connected to the second frame (Figure 2 – force application system is seen to be mounted to the spine 21).

	Regarding claim 16, modified Branch teaches the device according to claim 2, and Branch further discloses an adjustment frame (Figure 3 – spine 21) extending from an underside of a chair (Figure 3 – chair 5).

Claims 10-11, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Branch et al. (US Publication No. 2009/0137369 hereinafter referred to as Branch 369) in view of Berner et al. (U.S. Patent No. 4,566,440 hereinafter referred to as Berner) as applied to claims 2, 13, and 16, respectively, and further in view of Branch et al. (US Publication No. 2012/0046540 hereinafter referred to as Branch 540).
	Regarding claim 10, modified Branch 369 teaches the device according to claim 2.
	However, Branch 369 does not disclose a knee engagement assembly adapted to engage an anterior of the user's knee or lower thigh and secure the user's foot on the footplate during extension or flexion assistance.
	Branch 540 teaches a knee testing device in the art of lower limb therapy. Branch 540 discloses a knee engagement assembly (Figure 11 – support pad 64, knee support 60, and telescoping pedestal 62 make up the knee engagement assembly) adapted to engage an anterior of the user's knee or lower thigh and secure the user's foot on the footplate (Figure 1 – foot rotation assembly 200) during extension or flexion assistance (Figure 1 –  leg of patient 5 is seen to be secured by the lower thigh by the knee engagement assembly).

    PNG
    media_image6.png
    504
    729
    media_image6.png
    Greyscale

Branch 540 Figure 1

    PNG
    media_image7.png
    506
    497
    media_image7.png
    Greyscale

Branch 540 Figure 11
	It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to modify the device for manipulating a foot of a user of Branch 369 with the knee engagement assembly of Branch 540 to better stabilize the leg allowing for improved ankle therapy by removing excess movement.

	Regarding claim 11, modified Branch 369 teaches the device according to claim 10, and Branch 540 further discloses wherein the knee engagement assembly includes a knee support (Figure 11 – knee support 60) having a padded portion (Figure 11 – support pad 64) for engaging the user's knee mounted on a telescoping member (Figure 11 – telescoping pedestal 62) adapted to adjust for secured engagement of the user's knee.
	It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to modify the knee support of Branch 369 as modified with the padded portion and telescoping member of Branch 540 to allow for greater comfort and adjustability for users of different sizes.

	Regarding claim 14, modified Branch 369 teaches the device according to claim 13.
	However, Branch 369 does not disclose wherein a knee support is connected to the second frame.
Branch 540 teaches a knee testing device in the art of lower limb therapy. Branch 540 discloses wherein a knee support (Figure 2 – knee support 60) is connected to the second frame (Figure 2 – pivoting leg support frame assembly 50).
It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to modify the device for manipulating a foot of a user of Branch 369 by attaching the knee support of Branch 540 to the second frame in order to provide better stabilization of the leg allowing for improved ankle therapy by removing excess movement and to provide a stable base for the knee support.

Regarding claim 17, modified Branch 369 teaches the device according to claim 16, and Branch 369 further discloses wherein the footplate 33 and the force application system are all adjustably connected to the second frame 21 (Paragraph 107; The foot engagement assembly 30, which includes the footplate 33, can slide along a track which is attached to frame 20, which includes the frame 21. Paragraph 54; The force application system is mounted to the frame 21, which is part of the frame 20. The frame 20 is supported by a chair so that the frame 20 can be placed at an angle, which can be varied).
However, Branch 369 does not disclose wherein a knee support is adjustably connected to the second frame.
Branch 540 teaches a knee testing device in the art of lower limb therapy. Branch 540 discloses wherein a knee support 60 is adjustably connected to the frame 50 (Paragraph 179; The knee support 60 is adjustable as the height of the knee support 60 can be changed through the telescoping member 62).
It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to modify the device of Branch 369 with the adjustable knee support of Branch 540 to provide a better stabilization of the leg allowing for improved ankle therapy by removing excess movement and to provide greater adjustability for better comfort for users of different sizes.

Regarding claim 19, modified Branch 369 teaches the device according to claim 2.
However, Branch 369 does not disclose a knee support adapted to engage a posterior of the user's knee or lower thigh and maintain knee positioning during extension or flexion assistance.
Branch 540 teaches a knee testing device in the art of lower limb therapy. Branch 540 discloses a knee engagement assembly (Figure 2 – knee support 60) adapted to engage a posterior of the user's knee or lower thigh and secure the user's foot on the footplate (Figure 1 – foot rotation assembly 200) during extension or flexion assistance (Figure 3 – exemplary leg of user 5 is seen to be secured by the lower thigh by the knee engagement assembly/knee support 60).

    PNG
    media_image8.png
    535
    635
    media_image8.png
    Greyscale

Branch 540 Figure 3
	It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to modify the device for manipulating a foot of a user of Branch 369 with the knee support of Branch 540 to better stabilize the leg allowing for improved ankle therapy by removing excess movement.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Branch et al. (US Publication No. 2009/0137369 hereinafter referred to as Branch) in view of Berner et al. (U.S. Patent No. 4,566,440 hereinafter referred to as Berner) and Bryant (US Publication No. 2012/0022412 hereinafter referred to as Bryant).
Regarding claim 18, modified Branch teaches the device according to claim 2.
However, Branch does not disclose an inflatable member positioned above the footplate and adapted to secure the user's foot to the footplate when the inflatable member is inflated.
Bryant teaches a footrest similar to the footplate of the claimed invention. Bryant discloses an inflatable member (Figure 6 – inflatable bladder 600) positioned above the footplate (Figure 6 – footrest frame 205) and adapted to secure the user's foot to the footplate 205 when the inflatable member is inflated (Paragraph 29, lines 6-8 “Alternatively, and as illustrated in FIG. 6, an inflatable bladder 600 can be used to secure the foot 602 to the footplate 205.”)

    PNG
    media_image9.png
    353
    408
    media_image9.png
    Greyscale

Bryant Figure 6
It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to modify the footplate of Branch with the inflatable member of Bryant to provide a mechanism by which a user’s foot can be secured to the footplate.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Branch et al. (US Publication No. 2009/0137369 hereinafter referred to as Branch 369) in view of Berner et al. (U.S. Patent No. 4,566,440 hereinafter referred to as Berner) and Branch et al. (US Publication No. 2012/0046540 hereinafter referred to as Branch 540).
	Regarding claim 20, Branch 369 discloses a device for manipulating a foot of a user (Figure 1 – apparatus 10), thereby providing extension or flexion assistance (Paragraph 8, lines 1-4 “The orthotic device according to the present invention (a.k.a. “inventive device”) allows the user to achieve full normal flexion of the knee or ankle while maintain absolute control of the process.” Full flexion includes dorsiflexion and plantar flexion.), the device comprising a foot engagement assembly (Figure 1 – foot support carriage assembly 30) comprising a frame (Figure 1 – sliding mount 31) positioned at a pre-determined distance from the user; a footplate (Figure 1 – foot support pad 33) connected to the frame 31 and configured to pivot about an axis defined by the ankle as the foot extends or flexes about the ankle (Paragraph 110, lines 1-5 “The foot support pad 33 is pivotably attached relative to the upper end of the substantially vertical pedestal 32, such that as a user flexes his/her ankle, the foot support pad may be pivoted about an axis which is relatively transverse to the longitudinal axis of the spine 21.” The footplate 33 is attached to the vertical pedestal 32, which is in turn attached to the frame 33.); a force application system (Annotated Figure 2) comprising a force applicator (Figure 1 – piston rod 42) connected to the foot engagement assembly 30, and a force application mechanism (Figure 2 – linear force output assembly 40), wherein the force application mechanism 40 is configured to apply a force to the force applicator 42, thereby providing the extension or flexion assistance to the foot about the ankle (Paragraph 117, lines 1-10; The force application mechanism 40 acts on the foot engagement assembly 30. As is seen in Figure 2, the force application mechanism 40 is connected to the force applicator 42).

    PNG
    media_image1.png
    526
    696
    media_image1.png
    Greyscale

Branch Figure 1

    PNG
    media_image2.png
    551
    619
    media_image2.png
    Greyscale

Branch Figure 4

    PNG
    media_image3.png
    516
    785
    media_image3.png
    Greyscale

Branch Figure 2
However, Branch 369 does not disclose that the footplate is configured to move around an axis of rotation substantially corresponding to an axis of rotation of the ankle. 
Kaiser teaches an analogous device for manipulating a foot of a user (abstract, FIGS. 9A-10B) having a footplate 26 that is configured to move around an axis of rotation substantially corresponding to an axis of rotation of the ankle (foot and heel support 202 of foot support 26 is pivotally connected to arms 210A and 210B to permit pivotal movement of support 202 about horizontal pivot axis I, which passes approximately through the joint of ankle 12C - Col 8:1-6, FIGS. 1-2 and 9A-10B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Branch 369’s invention with the footplate’s axis of rotation corresponding to an axis of rotation of the ankle as taught by Kaiser in order to avoid unnecessary and unwanted strain on the ankle joint that could occur when the pivot axis is not aligned with the ankle joint.
Furthermore, Branch 369 does not disclose a knee engagement assembly adapted to engage the user's knee and secure the user's foot on the footplate during extension or flexion.
	Branch 540 teaches a knee testing device in the art of lower limb therapy. Branch 540 discloses a knee engagement assembly (Figure 2 – knee support 60) adapted to engage the user's knee and secure the user's foot on the footplate (Figure 1 – foot rotation assembly 200)during extension or flexion (Figure 3 – exemplary leg of user 5 is seen to be secured by the lower thigh by the knee engagement assembly 60).
	It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to modify the device for manipulating a foot of a user of Branch 369 with the knee support of Branch 540 to better stabilize the leg allowing for improved ankle therapy by removing excess movement.

Regarding claim 21, modified Branch 369 teaches the device according to claim 20, and Branch 369 further discloses an adjustment rail (Figure 1 – spine 21) adapted to enable the foot engagement assembly 30 and force application system to adjust to pre-determined distances from the user's position (Paragraph 107; The foot engagement assembly 30, which includes the footplate 33, can slide along a track which is attached to frame 20, which includes the frame 21. Paragraph 54; The force application system is mounted to the frame 21, which is part of the frame 20. The frame 20 is supported by a chair so that the frame 20 can be placed at an angle, which can be varied).
	Branch 540 further discloses wherein the knee engagement assembly 60 is configured to adjust to a pre-determined distance from the user’s position (Paragraph 179; The knee support 60 is adjustable as the height of the knee support 60 can be changed through the telescoping member 62).

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 2, and 20 have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784